Case: 11-20684       Document: 00512211561         Page: 1     Date Filed: 04/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 17, 2013
                                     No. 11-20684
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CARLOS JOEL ROSARIO-SOLIS, also known as Baina,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-516-8


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Carlos Joel Rosario-Solis (Rosario) appeals the within-guidelines sentence
imposed following his guilty plea conviction of conspiracy to commit and to aid
and abet the commission of certain offenses against the United States relating
to fraud and misuse of visas and similar documents. He argues, for the first
time on appeal, that the sentence imposed was substantively unreasonable
because it was greater than necessary to achieve the sentencing objectives set
forth in 18 U.S.C. § 3553(a).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-20684    Document: 00512211561     Page: 2   Date Filed: 04/17/2013

                                 No. 11-20684

      Defense counsel concedes that Rosario has been released from prison and
deported.   Relying on Lares-Meraz, 452 F.3d 352, 354-55 (5th Cir. 2006),
however, Rosario argues that his appeal is not moot.
      Whether an appeal is moot is a jurisdictional issue. Lares-Meraz, 452 F.3d
at 354-55. Rosario’s attack on his sentence has been rendered moot by his
deportation because there is no relief that this court may grant him with respect
to his sentence. See United States v. Rosenbaum-Alanis, 483 F.3d 381, 383 (5th
Cir. 2007). Accordingly, the appeal is DISMISSED for lack of jurisdiction.




                                       2